DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention I [claims 1-32] drawn to an apparatus comprising a detector; a light source and a microfluidic device with two channels connected to a chamber having a functionalized region, in optical communication with the detector and the light source. 
           Invention II [claims 33-40] drawn to a method of forming a well for molecular synthesis, comprising a step of exposing a third crystal plane of a substrate with first and second orthogonal crystal planes, thus forming sidewalls of a well having a floor; 
a step of coating the sidewall with a reflective layer, and a step of functionalizing the floor as recited. 
           Invention III [claims 41-53] drawn to a method of adding a payload to a molecular chain, comprising a step of providing carriers each bonded to an instance of the payload, into a chamber that contains a molecular chain to which the payload is to be attached; a step of flushing the chamber, following an attachment interval, thus removing all but one of the carriers from said chamber, and a step of confirming that an instance of the payload has been attached to the chain. 
	There is no common technical feature between inventions I, II and III. Therefore, the unity of inventions is lacking. 
NОТЕ that claims 1-32, if elected, would be subject to further restriction because it contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1: 
           Invention 1 [claims 1-4, 26] drawn to an apparatus having the structure set forth in claim 1, and further comprising a controller configured as recited. 
           Invention 2 [claims 1, 5-7] drawn to an apparatus having the structure set forth in claim 1, where the sidewalls of the well must be sloped such that the floor has an area that is less than an area of said opening, and/or where the sloped sidewalls must be ‘mirrored ‘and/ or conform to crystal planes of the substrate.  
           Invention 3 [claims 1, 8, 10-12, 14, 16, 18, 19, 22] drawn to an apparatus having the structure set forth in claim 1, and further comprising a photonic crystal that includes holes configured as recited. 
           Invention 4 [claims 1, 9, 13, 15, 17, 20, 21, 32] drawn to an apparatus having the structure set forth in claim 1, and further comprising a photonic crystal that includes columns configured as recited. 
           Invention 5 [claims 1, 23-25] drawn to an apparatus having the structure set forth in claim 1, where the substrate must be configured as recited. 
           Invention 6 [claims 1, 27] drawn to an apparatus having the structure set forth in claim 1, and further comprising a light-transmission system  configured as recited. 
           Invention 7 [claims 1, 28-31] drawn to an apparatus having the structure set forth in claim 1, and further comprising electrodes configured as recited. 
	With respect to the inventions 1-7, the only technical feature in common Is an apparatus comprising a detector; a light source and a microfluidic device with two channels connected to a chamber having a functionalized region, in optical communication with the detector and the light source. This feature does not contribute any novelty over the prior art, since it is well known and commonly employed in the art [see, for example, Figure12B of Mian et al, [US 20020137218] showing an apparatus comprising detector 2; light source4 and a microfluidic device1 that includes [as further shown in Figure 17A] multiple chambers each connected to at least two channels, where the chambers accommodate respective functionalized regions [not shown, see paragraph [0141]]. Therefore, the unity of inventions is lacking. 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Note that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable invention will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798